Case 2:19-cv-00066-JRG Document 562 Filed 03/26/21 Page 1 of 6 PageID #: 44634



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


    OPTIS WIRELESS TECHNOLOGY, LLC,
    OPTIS CELLULAR TECHNOLOGY, LLC,
    UNWIRED PLANET, LLC, UNWIRED
    PLANET INTERNATIONAL LIMITED,
    AND PANOPTIS PATENT MANAGEMENT,
    LLC,
                                              Civil Action No. 2:19-cv-66-JRG
    Plaintiffs,
                                              JURY TRIAL
    v.

    APPLE INC.,

    Defendant.




         PLAINTIFFS’ MOTION TO STRIKE APPLE’S MOTIONS FOR NEW TRIAL
                      PURSUANT TO LOCAL RULE CV-7(A)(2)
Case 2:19-cv-00066-JRG Document 562 Filed 03/26/21 Page 2 of 6 PageID #: 44635



               Apple has filed 5 motions for a new trial totaling 68 pages of briefing and 61 pages of

    briefing on JMOL. Plaintiffs request that the Court strike each of Apple’s motions for new trial

    beyond its first filed motion, which is 15 pages in length. During meet and confer on the

    schedule for briefing, Apple affirmatively stated that it would not seek leave for excess pages.

    Its conduct is improper.

               Apple’s 68-pages of requestions to the court for a new trial are in direct violation of the

    page limits set forth in Local Rule CV-7(a)(2), which states that:

               Non-dispositive motions shall not exceed fifteen pages, excluding attachments,
               unless leave of court is first obtained. […] Non-dispositive motions
               include…motions for new trial pursuant to Fed. R. Civ. P. 59.

    (emphasis added). The only reasonable reading of the local rule is that motions for new trial

    must be 15 pages in total. Otherwise, the page limit would be rendered meaningless; a litigant

    could file an unlimited number of pages by simply splitting its arguments into separate motions.

    That is what Apple has done here.

               If Apple believed it needed more pages than provided by the local rules to complete its

    briefing, there is a clear mechanism to do so. Motions for leave to file excess pages for non-

    dispositive motions are expressly considered at Local Rule CV-7(a)(2), as shown above.

    Further, local rule CV-7(k) sets out the procedure for motions to leave in detail:

               Motions for Leave to File. Motions for leave to file a document should be
               filed separately and immediately before the document for which leave is
               sought. […] If the motion is denied, the document will be struck or, in the case
               of motions to file a document exceeding page limitations, the excess pages
               and attachments cited only therein will not be considered by the court.”

    (emphasis added).

               It is within the Court’s authority to strike Apple’s motions.         As this Court has

    recognized:

               District courts have “broad discretion” to manage their dockets. Clinton v. Jones,
               520 U.S. 681, 706 (1997). Such discretion includes the authority to set page
               limits on matters submitted to the Court and to strike materials that violate

    10924582                                          -1-
Case 2:19-cv-00066-JRG Document 562 Filed 03/26/21 Page 3 of 6 PageID #: 44636



               these page limits. See Rodgers v. Louisiana Bd. Of Nursing, 665 F. App’x 326, 328
               (5th Cir. 2016) (unpublished) (“The court clearly and unambiguously established
               page limits ... Accordingly, the court did not abuse its discretion in striking
               Rodgers’ brief.”).

    Ironshore Europe DAC v. Schiff Hardin, LLP, 2018 WL 4183245 (E.D. Tex. Jan. 30, 2018)

    (Gilstrap, J.). As such, courts routinely strike motions beyond page limits set forth in local

    rules. Clark v. Nat’l Equities Holdings, Inc., 561 F. Supp. 2d 632, 634 (E.D. Tex. 2006) (“The

    Plaintiff did not seek leave of court to file the reply brief in excess of the page limitation;

    accordingly, the court is not inclined to consider the reply and hereby strikes the same.”)

    (Schell, J.); Nat’l Architectural Prods. Co. v. Atlas-Telecom Servs.-USA, Inc., 2007 WL 2051125, at *3

    (N.D. Tex. July 13, 2007) (“Because defense counsel has exceeded the page limit for reply briefs

    without leave to do so, the court will consider only the information included in the first 10

    pages of the respective replies.”). This is consistent with Rule CV-7(k)’s statement that the

    Court will not consider excess pages when a motion for leave to file excess pages is not granted.

               Plaintiffs have no burden of demonstrating prejudice. Nevertheless, Apple’s page limit

    violation is not harmless. First, the sea of briefing will place significant burden on Court

    resources, delaying the process of appeal. Second, had Apple filed a motion for leave to file

    excess pages, the parties would have had to meet and confer regarding the appropriate page

    limit. This could have coincided with the parties’ recent negotiation of a post-trial briefing

    schedule for oppositions, replies, and sur-replies, to allow adequate time to respond to all of the

    post-trial issues. At no point during these negotiations did Apple’s counsel raise the fact that it

    sought to file 5 motions for new trial, and, when combined with its JMOL briefing, a total of

    129 pages of post-trial briefing.1        Apple’s conduct represents a significant amount of

    deceptiveness. During the meet and confer process on timing Apple expressly represented that


               1
             Apple filed 61 pages of JMOL briefing in violation of Local Rule CV-7(a)(3). See Dkts.
    554, 555, and 557.

    10924582                                         -2-
Case 2:19-cv-00066-JRG Document 562 Filed 03/26/21 Page 4 of 6 PageID #: 44637



    it would not file a motion for excess pages.There is no reason for Apple to hide the ball on the

    extent of its filings, especially at this stage of the game, except to prejudice Plaintiffs.

               As such, Plaintiffs request the Court strike Dkt. Nos. 550, 551, 552, and 553 in their

    entirety. This remedy will mean that Apple’s first filed motion for a new trial is still properly

    pending before the Court.



    Dated: March 26, 2021                                    Respectfully submitted,

                                                             /s/ Samuel F. Baxter
                                                             Jason Sheasby (pro hac vice)
                                                             jsheasby@irell.com
                                                             Hong Zhong, PhD
                                                             hzhong@irell.com
                                                             IRELL & MANELLA LLP
                                                             1800 Ave of the Stars, Suite 900
                                                             Los Angeles, CA 90064
                                                             Phone: (310) 203-7096; Fax: (310) 203-
                                                             7199

                                                             Samuel F. Baxter
                                                             Texas State Bar No. 1938000
                                                             sbaxter@McKoolSmith.com
                                                             Jennifer Truelove
                                                             Texas State Bar No. 24012906
                                                             jtruelove@McKoolSmith.com
                                                             McKOOL SMITH, P.C.
                                                             104 E. Houston Street, Suite 300
                                                             Marshall, TX 75670
                                                             Phone: (903) 923-9000; Fax: (903) 923-
                                                             9099
                                                             Steven J. Pollinger
                                                             Texas State Bar No. 24011919
                                                             spollinger@McKoolSmith.com
                                                             McKOOL SMITH, P.C.
                                                             300 W. 6th Street Suite 1700
                                                             Austin, TX 78701
                                                             Phone: (512) 692-8700; Fax: (512) 692-
                                                             8744
                                                             M. Jill Bindler
                                                             Texas Bar No. 02319600
                                                             jbindler@grayreed.com
                                                             GRAY REED & MCGRAW LLP
                                                             1601 Elm Street, Suite 4600
                                                             Dallas, Texas 75201
                                                             Phone: (214) 954-4135; Fax: (469) 320-
                                                             6901


    10924582                                          -3-
Case 2:19-cv-00066-JRG Document 562 Filed 03/26/21 Page 5 of 6 PageID #: 44638



                                             ATTORNEYS FOR PLAINTIFFS
                                             OPTIS WIRELESS TECHNOLOGY,
                                             LLC, OPTIS CELLULAR
                                             TECHNOLOGY, LLC, AND
                                             PANOPTIS PATENT
                                             MANAGEMENT, LLC




    10924582                           -4-
Case 2:19-cv-00066-JRG Document 562 Filed 03/26/21 Page 6 of 6 PageID #: 44639



                                      CERTIFICATE OF SERVICE

               The undersigned certifies that the foregoing document was served via the Court’s ECF

    system on all counsel of record on March 25, 2021.

                                                      /s/ Samuel F. Baxter
                                                      Samuel F. Baxter




                                  CERTIFICATE OF CONFERENCE

               Counsel for the parties have discussed this motion by phone in an effort to resolve their

    differences. Those discussions have ended in impasse. This motion is opposed by Apple.

                                                      /s/ Samuel F. Baxter
                                                      Samuel F. Baxter




    10924582                                         -5-
